Plaintiff, a tenant in an apartment house owned by the defendant, slipped and fell on ice covering an area of about a foot square in a walk leading from the apartment house to the public sidewalk, which ice had formed, after a fall of rain on the preceding day, as the result of freezing temperature commencing at about midnight and continuing for eight hours until the time of the happening of the accident. The depression in the sidewalk in which this water had accumulated and become frozen was from a half to one inch deep and the ice itself was smooth. Judgment of the County Court of Westchester county in favor if plaintiff reversed on the law, with costs, and complaint dismissed, with costs. The slight depression did not create a dangerous condition and reasonable care did not require the defendant to remedy such condition. (Kraus v. Wolf, 253 N. Y. 300; Dwyer v. Woollard, 205 App. Div. 546.) Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.